DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6, 14-19, 21-37, 39-44, 46-56 are objected to because of the following informalities:     
 	For formality and better characterize the claim invention, each of independent claims 1, 14, 21, 27, 32, 39, 46 and 52 should be revised as follow:
 	In claim 1, line 3, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
 	In claim 14, line 4, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
	In claim 21, line 3, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
 	In claim 27, line 3, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
 	In claim 39, line 7, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
 	In claim 46, line 6, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
 	In claim 52, line 6, “a plurality of parameters, wherein the plurality of parameters indicates” should be changed to -- a plurality of configuration parameters, wherein the plurality of configuration parameters [indicates] comprises --.
 	Claims 2-6, 15-19, 22-26, 28-31, 33-37, 40-44, 47-51 and 53-56 are objected to for depending on claims 1, 14, 21, 27, 32, 39, 46 and 52, respectively.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 7, 20, 38 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 7, lines 2-4, it is confusing and ambiguous for reciting “determining that a quality of at least one reference signal of the second plurality of reference signals is above a threshold”.  That is, it is unclear as to what purpose it serves to determine that a quality of at least 
 	Claims 20, 38 and 45 are rejected for substantially identical reason as claim 7.
Allowable Subject Matter
Claims 7, 20, 38 and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465